               Case:19-03908-jtg         Doc #:199-5 Filed: 01/27/20             Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN

In re:                                                  Chapter 11

CHHATRALA GRAND RAPIDS, LLC, et                         Case No. 19-03908-jtg
al.,1                                                   (Jointly Administered)

                         Debtors.                       Honorable John T. Gregg


NOTICE OF APPLICATION OF GORDON FOOD SERVICE INC. FOR ALLOWANCE
         AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

       Gordon Food Service, Inc., a creditor in the above-captioned case, has filed an
application with the Court for allowance and payment of an administrative expense claim of
$16,978.24 (the “Application”).

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the Application, or if you want the Court to consider
your views on the Application, within 14 days from the date of this notice, you or your attorney
must:

    1. File with the court a written objection or request for hearing, explaining your position at:

                 INTAKE OFFICE
                 U.S. Bankruptcy Court
                 1 Division Ave., N, Room 200
                 Grand Rapids, MI 49503

         If you mail your objection or request for hearing to the Court for filing, you must mail it
         early enough so the Court will receive it on or before the 14 day period expires. All
         attorneys are required to file pleadings electronically.

    2. Mail a copy to:

                 Jason M. Torf
                 ICE MILLER LLP
                 200 W. Madison Street, Suite 3500
                 Chicago, IL 60606-3417


1
 The Debtors in these jointly administered proceedings are Chhatrala Grand Rapids, LLC, Case No. 19-03908, and
Bhogal Enterprises, LLC, Case No. 19-03909.


CO\6326743.1
               Case:19-03908-jtg     Doc #:199-5 Filed: 01/27/20          Page 2 of 2




         If an objection or request for hearing is timely filed, the clerk will schedule a hearing on
the Application and you will be served with a notice of the date, time and location of the hearing.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Application and may enter an order granting that relief.

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the Application and may enter an order granting that relief.

Dated: January 27, 2020                       Respectfully submitted,

                                              /s/ Jason M. Torf
                                              Jason M. Torf
                                              John C. Cannizzaro
                                              ICE MILLER LLP
                                              200 W. Madison Street, Suite 3500
                                              Chicago, IL 60606-3417
                                              Telephone: (312) 726-6244
                                              Facsimile: (312) 726-6214
                                              Email:       Jason.Torf@icemiller.com

                                              Counsel for Gordon Food Service Inc.




                                                 6
CO\6326743.1
